DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

            Claims 1 – 7, 9, 11 – 12, 14, 16 – 18, 20 – 22, 26 and 29 – 30 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 1, 17 and 29 – 30 the prior art of record, specifically Rexberg et al (US 2015/0318880) teaches of an apparatus, comprising at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Paragraph 0170), cause the apparatus at least to: obtain a transmission signal (#202, Figures 2A – 2C and Paragraph 0097) to be power-amplified in a power amplifier (#223, Figures 2A – 2C) prior to transmission (as shown in Figures 2A – 2C); separate the transmission signal into two or more polyphase components of the transmission signal (polyphase structure, Paragraphs 0080 – 0082 and #212, Fig.2C); feeding one or more polyphase components of the transmission signal to the parallel predistortion circuits (#214, ACT1 – ACTN, Fig.2C); use a dedicated predistortion model for each of two or more parallel predistortion circuits separately (#214, ACT1 – ACTN, Fig.2C), to compensate for nonlinearity of the power amplifier (LUT, Paragraphs 0134 – 0137 and Figures 3A – 3C); perform nonlinear memory-based modeling on the transmission signal according to the dedicated predistortion model using the one or more polyphase components of the transmission signal comprised in the two or more polyphase components of the transmission signal (Figures 3A – 3C); combine output signals of the two or more parallel predistortion circuits to form a predistorted transmission signal (#215c, Fig.2C); and apply the predistorted transmission signal to the power amplifier (#223c, PA, Fig.2C). 

              Masood et al (US 2018/0159483)  teaches of selecting a dedicated predistortion model (select a DPD model, Paragraphs 0017 and 0038) and dedicated predistortion coefficients (#216, Fig.2 and Paragraph 0038) for a predistortion circuit (#222, Fig.2) to compensate for nonlinearity of the power amplifier (PA, Fig.1 and Paragraphs 0030 – 0031); performing, by the predistortion circuit, the nonlinear memory-based modeling on the transmission signal (LUT, Paragraph 0023 and #218, Fig.2) according to the selected dedicated predistortion models and coefficients using the transmission signal (Paragraphs 0023 and 0038).

            Hammler et al (US 9,935,810) teaches of a dedicated predistortion model and the predistortion coefficients are selected (model identification, #222, Figures 1, 6 and 8A – 8B and Col 16, Lines 30 – 50) as a result of minimizing of a difference between the transmission signal and the output signal of the power amplifier (x(n), y(n), Figures 1, 6 and 8A – 8B and least squares, Col 8, Lines 25 – 47) normalized to account for gain of the power amplifier (Col 13, Lines 1 – 17 and PA, Figures 6 and 8A – 8B), and the dedicated predistortion model is associated with at least one of weighted Taylor series, splines, or sums of time-shifted relations of an input variable with weights (Taylor, Col 10, Lines 24 – 35).

           However, regarding claims 1 and 30, none of the cited prior art alone or in combination provides the motivation to teach: “separating the transmission signal into two or more polyphase components of the transmission signal; feeding one or more polyphase components of the transmission signal comprised in the two or more polyphase components of the transmission signal to each of two or more parallel predistortion circuits.”

           However, regarding claims 17 and 29, none of the cited prior art alone or in combination provides the motivation to teach: “wherein the at least one memory and computer program code are further configured to cause the apparatus at least to store a plurality of signal predistortion lookup tables for predistortion coefficients corresponding to predistortion models of different complexities, wherein the dedicated predistortion model and the dedicated predistortion coefficients are selected for each of the two or more parallel predistortion circuits using a search algorithm from the plurality of signal predistortion lookup tables.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633